



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Hall, 2013 ONCA 228

DATE: 20130410

DOCKET: C55397

Sharpe, Gillese and Watt JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Daniel Hall

Appellant

Paul Calarco, for the appellant

Michael Perlin, for the respondent

Heard: April 9, 2013

On appeal from the sentence imposed by Justice Donald J.
    Halikowski of the Ontario Court of Justice on February 17, 2012.

APPEAL BOOK ENDORSEMENT

[1]

We are not persuaded that the trial judge erred in imposing this
    sentence. The trial judge recognized the appellants difficult background and
    addiction issues but concluded that given the gravity of these offences and the
    appellants very serious criminal record which includes several parole
    violations, a substantial penitentiary sentence was required. Despite Mr.
    Calarcos able submissions, we cannot say that the trial judge erred by
    refusing to impose a reformatory term combined with a lengthy probation.

[2]

The fresh evidence, even if admitted, is not sufficient to have any
    impact on this appeal. The fresh evidence application dated 10 January 2013 is
    to remain sealed.


